Title: From George Washington to Major General Horatio Gates, 2 November 1779
From: Washington, George
To: Gates, Horatio


        
          Sir,
          Head Quarters West Point 2d Novemr 1779
        
        After my letter of yesterday was dispatched—I received your favor of the 27th Ulto from Major Armstrong by Express, from Peekskill. The Major said he had been detained by a want of horses and bad roads—& being charged with dispatches more immediately for Congress—he was prevented from calling on me as he wished. I regret the disappointment—as it possibly

may have deprived me of information of some particulars not mentioned in your letter.
        Altho your letter is silent upon the subject—I cannot doubt but you are on your march before this for Hartford with the Continental Troops at least, agreeable to the determination expressed in your letter of the 15th Ulto and to mine of the 22d in answer. Indeed I hoped the instant the Enemy had Embarked that you would have pushed the Troops on—and did not expect that they would have gone to the Island at all. Possibly you might have thought their going there for a day or two necessary for collecting and removing the Stores. If however by any means you should have deferred your March I am to request that you will begin it according to the plan settled between us in the course of our correspondence without a moments delay. I gave before, in consequence of what you said about Garrisoning the Island—with Militia, my private opinion of the most, I thought, the State should do upon the occasion—I am still of the same opinion for the reasons I then suggested and as I view the post in the light of a Trap. I am Sir Yr Most Obet servt
        
          Go: Washington
        
        
          P.s. If by any possibility the Troops should not have left the Island when this comes to hand—perhaps the route through Norwich will be more convenient for ’em to pursue and from thence along the Sound than that through Hartford—This however must be with you to determine from circumstances. Which ever way you proceed you will be pleased to inform me by the earliest opportunity—that I may meet you with farther directions.
        
      